—Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered September 11, 1996, convicting defendant, upon his plea of guilty, of arson in the second degree, and sentencing him to a term of 2V2 to 7V2 years, unanimously affirmed.
The court was not obligated to conduct a sua sponte inquiry into defendant’s competency, notwithstanding defendant’s psychiatric history (see, People v Tortorici, 92 NY2d 757, 765; People v Gelikkaya, 84 NY2d 456, 459). Defendant’s responses to the court’s questioning demonstrated his understanding of the proceedings against him. He further stated he was taking medication and was not confused. The record fails to support defendant’s claim that both the court and defense counsel expressed doubts as to his competency.
Defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Counsel negotiated a favorable plea, avoiding a far more severe sentence (see, People v Ford, 86 NY2d 397, 404), and the existing record fails to support defendant’s claims that his counsel should have requested a psychiatric examination and made a speedy trial motion.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Mazzarelli, Andrias, Ellerin and Lerner, JJ.